 In theMatter of TEXTRON, INCORPORATED,EMPLOYERandAMALGAM-ATED CLOTHINGWORKERS OFAMERICA, C.I.0., PETITIONERCase No. 1-R-.401.Decided April 14,1947Messrs. EdwardscCAngell, by Mr. William C. Waring,of Provi-dence, R. I., for the Employer.Messrs. Grant d Angoff,byMr. Sidney Grant,of Boston,Mass.,for the Petitioner.Messrs. Roewer, Reel, and Donovan, by Mr. Walter R. Donovan,of Boston, Mass., for the Intervenor.Mr. Ralph A. Roberts,of Boston, Mass., for the Intervenor.Mr. Bernard L. Balicer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Boston,Massachusetts, on December 17, 1946, before Robert E. Greene, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDING OF FACT1.THE BUSINESS OF THE EMPLOYERThe Employer, a Rhode Island corporation with general offices inProvidence, Rhode Island, operates manufacturing facilities in theStates of Rhode Island, New York, Maine, New Hampshire, the Com-monwealth of Massachusetts, and other States. The Employer's plantsat Lowell, Massachusetts 1 are the only ones involved in this pro-ceeding.The Lowell plants are engaged in the manufacture of men'sshirts and house furnishings.During the 12 months preceding De-cember 1946, the Employer purchased raw materials valued in excessof $100,000, more than 50 -percent of which was purchased outsidethe Commonwealth of Massachusetts.During the same period, theiReferred to by the parties as Lowell Plants Nos.1 and 2.73 N. L.P.B., No. 75.393 394DECISIONSOF NATIONALLABOR RELATIONS BOARDLowell plants shipped finished goods exceeding $100,000 in value,of which more than 50 percent was shipped to points outside theCommonwealth of Massachusetts.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations,claiming to represent employees of theEmployer.InternationalLadies'GarmentWorkers'Union,herein called theIntervenor,is a labor organization affiliated with the American Fed-eration of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.-2IV.THE APPROPRIATE UNITWe find, in substantial accord with the agreement of the parties, thatall production and maintenance employees of the Employer at itsLowell plants, including truck drivers and warehouse employees, butexcluding office and clerical, factory clerical, cafeteria and laboratoryemployees, guards, watchmen, nurses, the master mechanic, foremen,instructor-supervisors, mechanical department foremen and the assist-ant department foreman, and all or any other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitations and additions set forth in the Direction."The Inteivenor urged that the pendency of unfair labor pi.ictice charges which it filedagainst the Employer (Case No 1-C-2882 and Case No 1-C-2938) constituted a bar tothe instant proceedingSince the Board on January 22 and January 29, 1947, respectively,sustained the Regional Duector's refusal to issue a complaint on these charges, there is noreason to delay a determination of representativesMatter of Durasteel Company, 67N. L R. B. 1295 TEXTRON, INCORPORATED395The Intervenor contends that the election should be postponed be-cause the Employer now employs less than 50 percent of its con-templated personnel.Approximately 509 persons were employed inthe unit at the time of the hearing. The Employer's division managertestified that a total of approximately 763 persons will be employedin the unit within 4 to 6 months and that the number might reachapproximately 950 in 6 months.He further testified, however, thatthe time and the extent of the increase in the number of employeesis contingent upon the supply of required machinery and further de-velopment of the Employer's plans. In view of the foregoing, and in-asmuch as at the time of the hearing more than 50 percent of the maxi-mum number of employees anticipated were already employed, wefind that an election is now appropriate.3DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Textron, Incorporated, Lowell,Massachusetts, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the First Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Sections 203.55 and 203.56, ofNational Labor Relations Board Rules and Regulations-Series 4,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether they desire to be representedby Amalgamated Clothing Workers of America, C. I. 0., or by Inter-national Ladies' Garment Workers' Union, A.. F. of L., for the pur-poses of collective bargaining, or by neither.3 SeeMatter of Textron,Incorporated,71 N. 16 R B 731.